Barry C. Scheck, Esq.
            Peter J. Neufeld, Esq.
            Directors
                                                                   FILED IN COURT OF Ai
                                                                      12th Ccurto? Appeal District
            Uaddy deLene, Esq.
            Executive Director

            Innocence Project
            40 Worth Street, Suite 701
            New York, NY 10013
            Tel 212.384.S340
            Fax Z12.3S4.S341

            www.innocenceprtjeet.srg




                                                                     August 27, 2015



Via USPS Trackins

Cathy Lusk
Clerk of the Court
Twelfth Court of Appeals
1517 West Front St., Suite 354
Tyler, TX 75702

Re:     State of Texas vs. Kenneth L. Snow
         Case No. 12-08-00438-CR

Dear Ms. Lusk:


        Enclosed please find a check inthe amount of $11.00 inpayment for copies of appellate briefs inthe above
mentioned case. As peryour request, I have also enclosed a self-addressed stamped envelope.
        Thank you for your time and consideration.

                                                                     Sincerely,




                                                                    Elena Aviles
                                                                    Document Manager
                                                                    (212)364-5351
                                                                    eaviles@innocenceproject.org

Enclosure




       Benjamin N. Carta School of Lai, Yeshiva lioinersitj